Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Japanese Patent No. 2009155893 to Saotome.  The improvement comprises a hydraulic drive system for a hydraulic excavator with a float control device configured to keep the float valve at the normal position irrespectively of an instruction by the float instruction device when the float valve is at the normal position, the blade is in the state of jacking up the machine body, and the float instruction device has been operated for the purposes of preventing the body from falling even when an operator has falsely operated the hydraulic excavator during the jack-up operation of the blade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The Japanese patent to Saotome is cited for the showing of a hydraulic drive system similar to applicant's but lacking a float control device function of keeping the float valve at the normal position irrespectively of an instruction by the float instruction device when the float valve is at the normal position, the blade being in the state of jacking up the machine body, and the float instruction device having been operated.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
November 12, 2021